William H. Rehnquist: We'll hear argument first this morning in Number oh oh five oh seven, the Chickasaw Nation versus the United States. Mr. Luthey. [Inaudible]
Grayton D. Luthey, Jr.: Mr. Chief Justice, and may it please the Court. The Chickasaw and Choctaw Nations ask this Court to hold that Congress has afforded tribes the same exemption from Federal wagering taxes enjoyed by State governmental wagering operations. We do not base our claim on policy untethered to statutory text, but instead we bla- base our claim today on section twenty D of the Indian Gaming Regulatory Act codified at twenty-five USC, section twenty-seven nineteen D. Unfortunately, for all concerned, that statutory text is ambiguous, as every appellate judge which has examined it has held either expressly or implicitly, and as we expect the Government to admit today if the question is put to them. One of the possible constructions of that ambiguous statute, based on its text and structure and giving effect to every word of the statute and bolstered by its legislative history, is that the tax exemption afforded States by Internal Revenue Code chapter thirty-five, expressly referenced in section twenty-seven nineteen D, applies equally to tribal wagering operations. [Inaudible]
William H. Rehnquist: Where do we find this exact text that you're talking about in the brief or in...
Grayton D. Luthey, Jr.: I would direct Your Honor to the petitioner's appendix ninety A,
Grayton D. Luthey, Jr.: to our appendix for certiorari. Well, haven't you set it out on...
David H. Souter: page three?
Grayton D. Luthey, Jr.: Yes, sir.
William H. Rehnquist: On page three of your brief? That's a handier reference I think if,
Grayton D. Luthey, Jr.: Now starting with the actual text of the statute, we believe that the statute contains two central textual commands, one that has to do with the reporting and withholding of taxes from gaming, from wei- from the winnings from gaming, and also the application of the Internal Revenue Code provisions concerning wagering operations.
Speaker: to apply...
Ruth Bader Ginsburg: before you proceed further with this argument that you make in your reply brief, did you present it, this or distinguishing gaming on the one hand from wagering operations? Did you present that to the Tenth Circuit?
Grayton D. Luthey, Jr.: Not directly like that, Your Honor, we did not.
Ruth Bader Ginsburg: And did you present it in your opening brief?
Grayton D. Luthey, Jr.: What we did, Your Honor, in the opening brief is adopt the decision by the majority in the Little Six decision from the...
Speaker: Federal circuit.
Ruth Bader Ginsburg: make this argument.
Grayton D. Luthey, Jr.: No.
Ruth Bader Ginsburg: Well, you've answered the question.
Grayton D. Luthey, Jr.: To address specifically, Your Honor, the Government's position which we claim is based on a false premise.
Antonin Scalia: That was not a new position.
Grayton D. Luthey, Jr.: The way we would have the provision read, Your Honor, is set out at page nine.
William H. Rehnquist: Page what?
Grayton D. Luthey, Jr.: Page nine of the reply brief where we suggest that concerning addresses two distinct central textual commands...
Speaker: in in...
Grayton D. Luthey, Jr.: in contradiction, Your Honor, to the Government's assertion that there is one central...
Speaker: textual command.
Antonin Scalia: and you would say that the way to read it is, concerning the re- t- the way it reads, if one would read it normally, is, concerning the reporting and withholding of taxes with respect to the winnings from gaming or wagering operations.
Grayton D. Luthey, Jr.: Your Honor, if I could...
Speaker: respond.
Antonin Scalia: I wish you would.
Grayton D. Luthey, Jr.: I th- I think our reading is informed by the parenthetical reference that precedes these two concepts, and particularly the text and structure of that parenthetical reference.
Speaker: that. The govern-
Ruth Bader Ginsburg: the winnings from wagering.
Grayton D. Luthey, Jr.: From gaming.
Ruth Bader Ginsburg: But not from wagering.
Grayton D. Luthey, Jr.: Yeah, it's from gaming by players, Your Honor.
Speaker: of the parenthetical...
Ruth Bader Ginsburg: I thought that gaming, a gaming operations or wagering operations, perhaps you can clarify what is the difference between gaming as a noun and wagering operations?
Grayton D. Luthey, Jr.: I- It's our, a- and you hit hit right exactly on the point, Your Honor.
Ruth Bader Ginsburg: But not the winnings by players from wagering.
Grayton D. Luthey, Jr.: No.
Speaker: And and what...
Ruth Bader Ginsburg: what is the difference between those two?
Grayton D. Luthey, Jr.: I- the the difference is how it is used in the context of this statute.
Speaker: parenthetical.
Ruth Bader Ginsburg: tell me concretely what is the difference between winnings from gaming and winnings from wagering operations.
Grayton D. Luthey, Jr.: Winnings from gaming here is refers to winnings by the players from gaming, money paid to players as a result of gaming, winnings from what...
Speaker: the players do.
William H. Rehnquist: Is is there a difference, just in the English language, between gaming and wagering?
Grayton D. Luthey, Jr.: Th- they they could be regarded synonymous if both are used as nouns, Mr. Chief Justice, or both are used as adjectives.
Speaker: two...
John Paul Stevens: ask? Th- the- under your reading, what, using Justice Scalia's A and B, what function does A play?
Grayton D. Luthey, Jr.: What function A plays is that the tax is imposed on the winnings from gaming as a result of what the players have won.
John Paul Stevens: Wouldn't that have been picked up anyway, just in your reading of from wagering on?
Grayton D. Luthey, Jr.: Not necessarily...
Speaker: b-
Grayton D. Luthey, Jr.: because when you get to the second set, Your Honor, particularly sixty fifty I and chapter thirty-five, the text of those provisions have nothing to do with winnings.
Antonin Scalia: No.
Grayton D. Luthey, Jr.: Well...
Antonin Scalia: So, wouldn't that have been covered just as easily by simply saying concerning wagering operations?
Grayton D. Luthey, Jr.: Well, section fourteen forty-one and thirty-four oh two actually do impose a tax, a percentage of tax, that is on the winnings from gaming.
Antonin Scalia: That that's the chapter we're okay,
Speaker: The chapter thirty-five...
Grayton D. Luthey, Jr.: i- is different, Your Honor.
Speaker: Okay.
Grayton D. Luthey, Jr.: a cha- a tax on the operator based on the wagers that have been received, not the money that the operator has paid out.
Speaker: All right.
Anthony M. Kennedy: Let me put it this way, and it's suggested by Justice Ginsburg's line of questioning.
Antonin Scalia: It is the only reason it makes sense.
Grayton D. Luthey, Jr.: Yes, sir.
Anthony M. Kennedy: Well, then that, it seems to me, destroys your argument because you you you you are, you want to say that gaming covers the entire universe of winnings that are subject to withholding.
Grayton D. Luthey, Jr.: I- If you would...
Speaker: So, it seems to me that...
Anthony M. Kennedy: des- that destroys the distinction you're trying to make which is what Justice Ginsburg's line of questioning, it seemed, suggested to me at least.
Grayton D. Luthey, Jr.: Wi- With respect, Your Honor, if you look at wagering and gaming as nouns, they could be read to refer to the same thing.
Speaker: It has nothing...
Grayton D. Luthey, Jr.: to do with it.
David H. Souter: The oddity of the argument to me is that the, you're assum- I think your explanation is assuming that the basic activity that's going on in a casino, which is giving rise to each of these different kinds of liability, is the same activity.
Grayton D. Luthey, Jr.: [Inaudible]
Sandra Day O'Connor: I guess you're calling it wagering operations, not wagering.
Speaker: right?
Grayton D. Luthey, Jr.: that's that's exactly correct,
Speaker: Your Honor.
David H. Souter: the operation, th- the wagering operation for one purpose is gaming for another purpose, and that, and in your, as I understand your argument, and that's just a very strange and confusing usage to impute to the Congress.
Grayton D. Luthey, Jr.: W Wi- With respect, Your Honor, if i- if the statute is read closely, the first three provisions of the parenthetical apply to concerning the reporting and withholding of taxes with respect to the winnings.
Speaker: winnings. They come from gaming.
Grayton D. Luthey, Jr.: Then we have two additional provisions identified, sixty fifty I of the Internal Revenue Code and chapter thirty-five...
David H. Souter: And that's reporting and withholding, and the activity of the reporting and withholding is not gaming, but wagering operation.
Speaker: No, b- well...
Grayton D. Luthey, Jr.: I I I I'm I'm not being clear here.
David H. Souter: Mhm.
Grayton D. Luthey, Jr.: Nothing to do with reporting and withholding.
Speaker: consistently, and the Government will concede that.
Sandra Day O'Connor: don't they impose an excise tax on operators?
Grayton D. Luthey, Jr.: They do.
Sandra Day O'Connor: Gaming and wagering? If you if you have a casino, you have to pay an excise...
Speaker: That's correct. Yes, Your Honor.
Sandra Day O'Connor: And you're arguing that the t- Indian tribes that operate the casinos were given somehow the same exemption from that that States are when States operate lotteries or some kind of gambling operation.
Grayton D. Luthey, Jr.: Other type of wagering operation,
Speaker: Your Honor. That...
Grayton D. Luthey, Jr.: That's correct.
Antonin Scalia: Well before you get to that, I can take a break when you get to that.
Speaker: Do any State constitutions allow...
Antonin Scalia: the State to, , you know, to gamble with the with the public funds? Y- See what I'm saying? At the end of it, State, you can't possibly read it as, apply to State gaming on the one hand and wagering operations on the other because States don't game.
Grayton D. Luthey, Jr.: A- At the end of, at the end of the...
Speaker: statute, Your Honor.
Antonin Scalia: one way at the end and another way in the middle.
David H. Souter: Well, when you say gaming at the middle, don't you...
Speaker: mean gaming...
David H. Souter: by a player in a casino?
Grayton D. Luthey, Jr.: Yes, sir.
David H. Souter: Okay, and isn't that what you would also mean when the word gaming is used at the end?
Grayton D. Luthey, Jr.: Well, th-
Speaker: this is...
David H. Souter: buy your argument, but I'm not sure that I see the inconsistency.
Grayton D. Luthey, Jr.: That's right.
Stephen G. Breyer: If you're going to go to legislative history, why doesn't it all become clear? Originally there was a bill that had the word not only the reporting but also taxations.
Grayton D. Luthey, Jr.: I'd l- I'd like, Your Honor, to offer a third explanation in response to your direct question.
Stephen G. Breyer: Yes.
Grayton D. Luthey, Jr.: That Congress ended.
Speaker: But, counsel...
Stephen G. Breyer: explanation, but the third explanation then depends on the testimony of the Indian tribal interests that say they don't want the word taxation.
Speaker: but I haven't read it that...
Grayton D. Luthey, Jr.: you will find that in the amicus brief filed by Little Six at page twenty-five.
Sandra Day O'Connor: Counsel, it seems to me you have two different kinds of presumptions that we face w- with language that can be said to be ambiguous.
Grayton D. Luthey, Jr.: In Mescalero, Your Honor, there were actually two particular taxes at issue.
William H. Rehnquist: There's a well recognized presumption, Mr. Luthey.
Grayton D. Luthey, Jr.: The underlying trust relationship, Your Honor, between the United States and the Indians, its wards, as recognized by this Court in the County of Oneida...
Speaker: decision.
William H. Rehnquist: but y- y- y- w- wh- g- give me a better reason than that.
Grayton D. Luthey, Jr.: Because the statute is imposed by Congress on its wards, and this Court has long recognized, including in the Montana versus Blackfeet Tribe, that statutes concerning Indians that have ambiguity are to be construed in favor of the Indians.
Speaker: Mr. Luthey, no no...
Antonin Scalia: you had your finger on your button before I did.
David H. Souter: Thank you.
Speaker: to that?
Grayton D. Luthey, Jr.: direct Your Honor to Squire versus Capoeman at three fifty-one US one where this Court dealt with a Federal tax, a claimed exemption from Federal taxation,
Antonin Scalia: Yeah...
Grayton D. Luthey, Jr.: and applied the Indian canon in favor of the tax exemption sought by the Indians.
Speaker: Mr. Luthey, may I...
Antonin Scalia: could I ask you? You You say they're just making the Indian tribes similar to the States.
Grayton D. Luthey, Jr.: I'm not aware of any at this time,
Speaker: Your Honor.
Antonin Scalia: So So the plausibility of of of of giving a an exemption from tax here to the t- t- to the Indian casinos, because after all the States have it, is really not all that plausible because I I don't know any State that has gone into the casino business, nor do I think any is about to.
Grayton D. Luthey, Jr.: With respect, Your Honor, I I I must disagree with you.
Speaker: D- Do some tr-
Ruth Bader Ginsburg: may I a- ask you one question on on the text that supports Justice Breyer's notion that maybe this was just a crazy drafter? The sta- section starts out, the provisions of the Internal Revenue Code of nineteen eighty-six.
Grayton D. Luthey, Jr.: I I would suggest to Your Honor that the provisions of the Internal Revenue Code of nineteen eighty-six are then explained after the parenthetical by specifically what the provisions concern that are to be applied in the same way as States, and specifically included in that is chapter thirty-five which contains the exemption for States.
Speaker: A- And in fact...
Ruth Bader Ginsburg: the sentence then to start sections so and so and so and so concerning? Why have the provisions of the Internal Revenue Code?
Grayton D. Luthey, Jr.: I- The the the lead-in, the provisions of the Internal Revenue Code, is limited by its by the part of the statute that identifies what the internal revenue concerns that shall be applicable equally for State gaming, as well as for the tribal activity here.
William H. Rehnquist: Very well, Mr. Luthey.
Edward C. DuMont: Mr. Chief Justice, and may it please the Court.
Anthony M. Kennedy: You must be excited about defending this statute.
Edward C. DuMont: I'm always excited to appear before you, Your Honor.
Speaker: It makes no...
Sandra Day O'Connor: reference to Indian wagering operations i- i- in chapter thirty-five? Just States?
Speaker: Chapter thirty-five makes no...
Sandra Day O'Connor: makes no reference...
Speaker: Makes no reference,
Edward C. DuMont: and it does not, I should point out, exempt States from all taxes.
Antonin Scalia: W- J- Just Just not just lotteries.
Edward C. DuMont: I think actually that the exemption is more limited than that.
Antonin Scalia: In chapter thirty-five?
Speaker: Is that in the papers before us?
Antonin Scalia: problem here? Aren't we talking about casinos here?
Speaker: If you look at page...
Antonin Scalia: to lotteries, , gee, we don't have a problem.
Edward C. DuMont: It's page ninety-two A of the petition appendix, reprints section forty-four oh two which ec- lists the exemptions.
Antonin Scalia: And is that what they're relying on in this case, that that that that exemption as as exempting casinos?
Edward C. DuMont: That's the exemption, although the the gambling at issue here is so-called pull-tabs which are a form of lottery, not a form of table gaming.
Speaker: tax. If...
Antonin Scalia: pull-tab? I've never pulled a...
Edward C. DuMont: pull-tab is a little card about like this with three to five little windows, like an Advent calendar, that you can pull up and reveal something underneath them.
Antonin Scalia: What a...
Speaker: weird analogy.
Edward C. DuMont: And if you find under it three angels, for instance, you may you may win something.
Speaker: Of course, in Calvinist...
David H. Souter: theology, it's not weird at all.
Sandra Day O'Connor: So, in any event, we're not talking here about Indian casinos, gambling casino operations, because they wouldn't be covered by the exemption in Title thirty-five even if it applied.
Edward C. DuMont: That's correct.
Speaker: [Inaudible]
John Paul Stevens: on how broadly one construes the word lottery, and that's been broadly construed in some cases.
Edward C. DuMont: That's true.
Speaker: specific...
John Paul Stevens: this case we do have an Indian lottery.
Edward C. DuMont: We have an Indian lottery.
Speaker: yes.
Stephen G. Breyer: is are y- are we talking about, is is the excise tax of, point two five percent on the amount of each wager in forty-four oh one A one does that apply to Indian gaming? It says, there shall be imposed on any wager authorized under the law of the State in which accepted an a- an excise tax equal to zero point two five percent of the amount of such wager.
Edward C. DuMont: That's the tax.
Speaker: wager.
Stephen G. Breyer: the tax we're...
Speaker: That is the tax we're...
Edward C. DuMont: talking about.
Stephen G. Breyer: See, that's what I what I'm thinking of, is is the, what I'm thinking about is since forty-four A forty-four oh one A one, I E there shall be a quarter of one percent tax on every wager authorized under the law of the State, except later on, A, B, C, D.
Edward C. DuMont: That's that's certainly correct.
Speaker: Code. Now, that would not...
Edward C. DuMont: be a foregone conclusion to many tribal lawyer-
Antonin Scalia: I can understand that.
Edward C. DuMont: We do not have a good explanation for that.
Antonin Scalia: Good.
Ruth Bader Ginsburg: And that was that you you subscribe to the position that Judge Dyke took in the Federal circuit because he said there wasn't a good explanation for it either.
Edward C. DuMont: That's right.
Sandra Day O'Connor: How about the reference to section sixty fifty I? Do you have an explanation for that?
Edward C. DuMont: It's a lot more understandable for the following reason.
Stephen G. Breyer: Is there someone over in the IRS whose job it is to look through bills, when they finally emerge, and check the cross references and the numbers who might have caught what seems to be, in your argument certainly, an accidental error in not taking a number out that should have been taken out? Is there anyone there whose job it is to do that? I would think there was.
Speaker: There are...
Edward C. DuMont: a lot of people both at the IRS and on the Hill whose job it is to comb through tax legislation.
Ruth Bader Ginsburg: After the split, though, between the Tenth Circuit and the Federal circuit, did anyone call the responsible committee's attention to this so that Congress could fix up the statute?
Edward C. DuMont: I'm not aware that anyone has brought this issue to, onto the legislative agenda.
Speaker: in that...
Sandra Day O'Connor: surprising in the broad sense that Congress clearly has favored Indian gaming operations and has wanted to provide income to the tribes for their purposes through those operations, and to impose an excise tax on it when the Congress doesn't impose it on the States would be perfectly consistent with that overall objective, it seems to me.
Edward C. DuMont: I think it would have been perfectly consistent to grant the exemption.
Speaker: sort of why...
Sandra Day O'Connor: as consistent because the effort over there in Congress has been to support these Indian gaming operations, not that I necessarily think it's a good idea, but Congress obviously does.
Edward C. DuMont: Well, but recall, Justice O'Connor, that in the specific context of the Indian Gaming Regulatory Act, w- what was going on was not a unilateral project in favor of tribal interests.
Speaker: on...
David H. Souter: is not, h- I mean, it you're you're saying that part of the compromise might be that the States end up without taxation and the Indians get taxed.
Edward C. DuMont: I think your competitive analogy exac- is exactly right.
Speaker: a leftover or inadvertent reference to chapter thirty-five.
David H. Souter: something else? May may I...
Speaker: go to. No, go ahead.
Antonin Scalia: Before you depart from that subject, I I assume that there there there would be a a a mo- a motive for for the States to want to have these taxes imposed on the Indian lotteries even though they are not imposed on the State lotteries.
Edward C. DuMont: It's a very small tax, Your Honor.
Speaker: It's a small tax.
Edward C. DuMont: If it were a...
Speaker: bigger tax I think...
Antonin Scalia: The odds are...
Speaker: pretty pretty close,
Antonin Scalia: I mean, you know.
Speaker: [Inaudible]
David H. Souter: May I now ask you to turn to to something else? I I asked counsel on the other side about the significance of your argument that the presumption favoring the the tribes in this situation should not operate, even though it might in a case of State taxation, because of the Government's plenary power over Indians as as distinct from the States' right only by sufferance of the Federal Government to tax.
Edward C. DuMont: I think because of the historical difference in the relations between the Federal Government and the tribes on the one hand and the State governments and the tribes on the other hand, and the best case I can point you to on that is the Kagama case from the end of the last century which talks about the trust relationship and it talks about the fact that the tribes stand in a very different relation to the Federal Government from the relation in which they stand to the...
Speaker: States.
David H. Souter: that that certainly affects, we'll assume the obligation of the Government, and it certainly may well accept the m- the specific decisions that the Government makes.
Edward C. DuMont: I think there are...
Speaker: two things that I'd l-
David H. Souter: counterintuitive, I guess.
Edward C. DuMont: Well, there are two things I'd like to point out about that.
Speaker: revenue statutes in a way that...
David H. Souter: tell us that in- informs us in in construction? It it tells us something about the Government's obligations to various groups of people, but I don't know what it tells us about about meaning.
Edward C. DuMont: I'm not sure it tells you very much at all about meaning.
Speaker: construction for all the same reasons...
David H. Souter: I'm assuming you got two tie-breakers and they're at odds.
Speaker: for all the same reasons...
Edward C. DuMont: that the trust relationship exists in the first place...
Speaker: Yes, but you say...
David H. Souter: they're a- they're at they're n- they're not or the the the the apparent loggerhead should should dissolve when you realize that the Government has a particular trust relationship to Indians.
Edward C. DuMont: I don't suggest that in in cases involving Federal taxation because there is an an equally strong and and, in this particular context, opposite principle that exemptions from the exactions, the general exactions, to support the Federal Government are to be narrowly construed.
Speaker: And more more to the point,
Edward C. DuMont: they're not to be emp-
Speaker: inferred.
William H. Rehnquist: supposing we didn't have here an Indian tribe but an indi- individual Indian who was claiming exemption from taxation.
Edward C. DuMont: Not in the same not in the same way.
Speaker: if I could, to the other reason...
Antonin Scalia: before we get off of canons, I w- we've just been talking about two, but there's a third one.
Speaker: T- To be sure,
Antonin Scalia: the Indians' proposed interpretation here is strained, but you can do it where whereas there is no possible way to read section thirty-five on your interpretation as being relevant.
Edward C. DuMont: Right.
Speaker: ninety A of, yeah of the appendix...
Antonin Scalia: to the petition.
Edward C. DuMont: But page ninety A.
Speaker: But...
Edward C. DuMont: I don't think it's just a strained reading, I think it's an impossible reading...
Ruth Bader Ginsburg: But you do concede that, a- as I believe Judge Dyke said, the only way you can make sense out of the statute is to treat it as though the reference to chapter thirty-five were not there.
Edward C. DuMont: I think that's right.
John Paul Stevens: Maybe I can just ask you one clarifying question.
Edward C. DuMont: I'm sorry.
John Paul Stevens: Well, the one we're talking about in the case.
Speaker: The whole this whole tax...
Edward C. DuMont: or the ta- or the wagering tax?
John Paul Stevens: The the wagering tax.
Edward C. DuMont: The wagering tax i- the definitions the n- the definitions on page ninety-seven A exempt from, they define define a l- a wager as sports wagering or forty-four twenty-one one C, any wager placed in a lottery conducted for profit.
John Paul Stevens: It does exclude...
Speaker: them.
Edward C. DuMont: excludes those.
Speaker: of the...
Sandra Day O'Connor: Of what?
Edward C. DuMont: Of the main gray brief, the gray brief on the merits.
Speaker: That would have had to come up...
William H. Rehnquist: through the Ways and Means Committee if they had done that?
Edward C. DuMont: I suspect it would have had to go through the tax writing...
Speaker: committee certainly,
Edward C. DuMont: yes.
William H. Rehnquist: Thank you, Mr. DuMont.
Grayton D. Luthey, Jr.: Thank you, Your Honor.
William H. Rehnquist: Thank you, Mr. Luthey.